DETAILED ACTION
This non-final office action is in response to claims 1-20 filed September 16, 2019 for examination. Claims 1-20 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement filed 09/16/2019 and 06/02/2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 09/16/2019 have been accepted.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-20 of US Patent Application # 16/724,557 (US 2021/0119978 A1). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced US Patent application and the instant application are claiming common subject matter, as follows (Since all the claims recited similar limitations, examiner only 
Instant Application (S/N# 16/506,097)
US Patent Application # 16/724,557

1. A method for encryption, the method comprising: generating a random key address; obtaining a pre-stored key using the random key address; 
re-arranging portions of the pre-stored key using the random key address; 

selecting a dynamic logic operation based on the random key address; 

receiving data for encryption; 
combining portions of the received data for encryption with the re-arranged portions of the pre-stored key using the dynamic logic operation to produce encrypted data; 






combining the re-arranged portions of the encrypted data with the random key address into an encrypted data packet for transmission.

8. A method for decryption, the method comprising: 
receiving an encrypted data packet, wherein the data packet includes a random key address and encrypted data; 
obtaining a pre-stored key using the random key address; 
determining an arrangement of the pre-stored key used during encryption based on the random key address; 

determining an arrangement of the encrypted data used during encryption; and 





combining the arrangement of the pre-stored key with the arrangement of the encrypted data using the selected dynamic logic operation to decrypt the encrypted data.

15. A system comprising: a transmitter configured to: 
generate a random key address; 
obtain a pre-stored key using the random key address; 
re-arrange portions of the pre-stored key using the random key address; 



receive data for encryption; 
combine portions of the received data for encryption with the re-arranged portions of the pre-stored key using the dynamic logic operation to produce encrypted data; 
re-arrange portions of the encrypted data based on the random key address; and 




combine the re-arranged portions of the encrypted data with the random key address into an encrypted data packet for transmission; and 
a receiver configured to: 
receive the encrypted data packet, wherein the data packet includes the random key address and the encrypted data; 

determine an arrangement of the pre-stored key used the transmitter during encryption based on the random key address; 

select a dynamic logic operation used by the transmitter during encryption based on the random key address; 


determine an arrangement of the encrypted data by the transmitter used during encryption; and 

combine the arrangement of the pre-stored key with the arrangement of the encrypted data using the selected dynamic logic operation to decrypt the encrypted data.
1. A method for encryption, the method comprising: generating a random key address; obtaining a pre-stored key using the random key address; 
re-arranging portions of the pre-stored key based on the random key address and a first enable signal; 
selecting a dynamic logic operation based on the random key address and a second enable signal; 
receiving data for encryption; 
combining portions of the received data for encryption with the re-arranged portions of the pre-stored key using the dynamic logic operation to produce encrypted data; 

and a third enable signal, wherein the first enable signal, the second enable signal and the third enable signal is determined by a dynamic encryption selector; and 
combining the re-arranged portions of the encrypted data with the random key address into an encrypted data packet for transmission.

8. A method for decryption, the method comprising: 
receiving an encrypted data packet, wherein the data packet includes a random key address and encrypted data; 
obtaining a pre-stored key using the random key address; 
determining an arrangement of the pre-stored key used during encryption based on the random key address and a first enable signal; selecting a dynamic logic operation used during encryption based on the random key and a second enable signal; determining an arrangement of portions of the encrypted data used during encryption based on the random key address and a third enable signal, wherein the first enable signal, the second enable signal and the third enable signal is determined by a dynamic encryption selector; and 
combining the arrangement of the pre-stored key with the arrangement of the portions of the encrypted data using the selected dynamic logic operation to decrypt the encrypted data.



15. A system comprising: a transmitter configured to: 
generate a random key address; 
obtain a pre-stored key using the random key address; 
re-arrange portions of the pre-stored key based on the random key address and a first enable signal; 
and a second enable signal; 
receive data for encryption; 
combine portions of the received data for encryption with the re-arranged portions of the pre-stored key using the dynamic logic operation to produce encrypted data; 
re-arrange portions of the encrypted data based on the random key address and a third enable signal, wherein the first enable signal, the second enable signal and the third enable signal is determined by a dynamic encryption selector; and 
combine the re-arranged portions of the encrypted data with the random key address into an encrypted data packet for transmission; and 
a receiver configured to: 
receive the encrypted data packet, wherein the data packet includes the random key address and the encrypted data; 

determine an arrangement of the pre-stored key used the transmitter during encryption based on the random key address and the first enable signal; 
select a dynamic logic operation used by the transmitter during encryption based on the random key address and the second enable signal; 

determine an arrangement of portions of the encrypted data by the transmitter used during encryption based on the random key address and the third enable signal; and 
combine the arrangement of the pre-stored key with the arrangement of the portions of the encrypted data using the selected dynamic logic operation to decrypt the encrypted data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0285747 A1 to Kim et al. (“Kim”).
Regarding claim 1, Kim taught a method for encryption, the method comprising: generating a random key address; obtaining a pre-stored key using the random key address; (Para. 0016, 0020, 0071-0072, 0088-0089. In operation 704, the random key pattern table is generated in order to allocate random key patterns of original data. In operation 706, the address pattern table is generated in order to allocate address patterns of addresses to which the original data is stored.) re-arranging portions of the pre-stored key using the random key address; (Para. 0073, 0083, 0090. In operation 708, a mapping table is generated in order to map the random key patterns and the address patterns.) selecting a dynamic logic operation based on the random key address; (Para. 0027, 0082-0083, In operation 616, the original data is encrypted by using the random key. The original data may be encrypted by using, for example, an exclusive OR (XOR) operation (i.e. dynamic logic operation). Para. 0091. In operation 710, the original data is firstly encrypted (i.e., encrypted a first time) by using an address of the original data. The original data may be encrypted by using, for example, an XOR operation (i.e. dynamic logic operation).) receiving data for encryption; combining portions of the received data for encryption with the re-arranged portions of the pre-stored key using the dynamic logic operation to produce encrypted data; re-arranging portions of the encrypted data based on the random key address; (Para. 0018, 0093-0094, In operation 714, the random key pattern mapped to the address pattern is found from the mapping table and the random key pattern table. In operation 716, the random key of the original data is generated in accordance with the random key pattern. Operations 712 and 714 correspond to operations 610 and 612 of FIG. 6. Para. 0074, 0077. In operation 612, the random key pattern mapped to the address pattern is found using the mapping table and the random key pattern table.) and combining the re-arranged portions of the encrypted data with the random key address into an encrypted data packet for transmission. (Para. 0020, 0095. In operation 718, the first-encrypted data is secondly encrypted (i.e., encrypted a second time) by using the random key to produce second-encrypted data. FIG. 9 is a diagram of an example of encrypting intermediate data 910 to second-encrypted data 920 by using a random key having a random key pattern of 2.sup.nd and 4.sup.th bits 922 and 924 according to an exemplary embodiment of the present invention.)
Kim taught claimed limitations in different embodiments. Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to combine the different embodiments of Kim in order to provide an encryption-based security protection method for a processor that securely protects data that is to be transmitted from a processor, such as a DRM card, to a system bus, from being attacked by hackers (Kim, Para. 0014).
Regarding claim 8, Kim taught a method for decryption (decryption is just reverse process of encryption. All the citations in claim 1), the method comprising: receiving an encrypted data packet, (Para. 0097. Encrypted data received) wherein the data packet includes a random key address and encrypted data; (Para. 0109-0111.) obtaining a pre-stored key using the random key address (Para. 0071-0072, 0088-0089); determining an arrangement of the pre-stored key used during encryption based on the random key address (Para. 0073, 0090); selecting a dynamic logic operation used during encryption based on the random key address; determining an arrangement of the encrypted data used during encryption; (Para. 0093-0094) and combining the arrangement of the pre-stored key with the arrangement of the encrypted data using the selected dynamic logic operation to decrypt the encrypted data.( Para. 0095, 0111).

Regarding claim 9, Kim further taught the method of claim 8, wherein the random key is generated at a different device (Para. 0013, 0016).
Claim 15 recites the combination of claims 1 and 8, mutatis mutandis, the subject matter of claim 15, which is therefore, also considered to be taught by Kim as above.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2002/0199131 A1 to Kocin et al. (“Kocin”).
Regarding claim 6, Kim taught the method of claim 1, Kim does not but the analogous art Kocin taught wherein the encryption is a hardware-based encryption (Para. 0003. The encryption devices (i.e. hardware-based encryption) of the CNI avionics system make use of special data encryption algorithms).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Kim by including a hardware-based encryption as taught by Kocin in order to prevents sensitive data (in unencrypted form) from being coupled unintentionally to and transmitted by other sections of the avionics system through which the sensitive data could be intercepted by electronic eavesdroppers. (Kocin, Para. 0002).
Claim 13 recites similar limitations to claim 6, mutatis mutandis, the subject matter of claim 13, which is therefore, also considered to be taught by Kim-Kocin combination as above.
Regarding claim 7, Kim-Kocin combination taught the system of claim 1, wherein the encrypted data packet is used to communicate in an avionics system (Kocin, Para. 0003).
Claim 14 recites similar limitations to claim 7, mutatis mutandis, the subject matter of claim 14, which is therefore, also considered to be taught by Kim-Kocin combination as above.

Allowable Subject Matter
Claims 2, 10-11 and 16 would be allowable if rewritten to overcome the rejection(s) under double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior arts on the record taught the fallowing claim limitations in combination with other portions of the claim as a whole.
Claim 2. The method of claim 1, wherein the random number generator generates a 12-bit random key address.
Claim 10. The method of claim 9, wherein a first portion of the random key address is used to generate key placement logic to arrange portions of the pre-stored key.
Claim 11. The method of claim 9, wherein the first portion of the random key address is used to perform byte placement of the combined data.

Dependent claims 3-5, 12, 17-20 would also be allowable based on their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438